Citation Nr: 0942940	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  02-05 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for residuals of a cerebrovascular accident (CVA).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted service connection for 
residuals of a CVA and assigned an initial rating of 10 
percent.  The Veteran is appealing for a higher rating.

In July 2009, the Board remanded the case for the issuance of 
a supplemental statement of the case (SSOC) if the appeal for 
a higher rating remained denied after the RO took into 
account additional evidence that had been developed since the 
Board's last remand in June 2007.  That development has been 
completed, permitting a decision to be rendered on the 
substance of the appeal.  Stegall v. West, 11 Vet. App. 268 
(1998). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The residuals of the Veteran's CVA are shown to be 
productive of no more than minimal or mild functional 
impairment. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of a CVA have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8008, 8520 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353-56 (Apr. 30, 2008).

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, upon receipt of an application for a 
service-connection claim, VA is required to review the 
evidence presented with the claim and to provide the claimant 
with notice of what evidence not previously provided will 
help substantiate his/her claim.  See also 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009).  Specifically, VA must notify the claimant of what is 
required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

As to the claim for a higher initial evaluation for residuals 
of a CVA, the Board notes that the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, supra, the Court held that in cases 
where service connection has been granted and an initial 
disability rating has been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Id, at 490-91; Also see Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient (i.e., the January 2004 38 U.S.C.A. 
§ 5103(a) notice letter provided to the Veteran prior to 
the rating decision), VA's duty to notify in this case has 
been satisfied.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records and all available and identified post-service medical 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with the Veteran's claim.  

VA examinations with respect to the issue on appeal were 
obtained in January 2005 and January 2009.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA examinations obtained in this case are 
adequate, as they are predicated on a review of the claims 
file and all pertinent evidence of record, and fully address 
the rating criteria that are relevant to rating the 
disability in this case.  Thus, there is adequate medical 
evidence of record to make a determination in this case.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4). 

Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings for each distinct time period.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The RO has assigned a 10 percent evaluation for residuals of 
a CVA pursuant to Diagnostic Code 8008 which states that 
thrombosis of brain vessels is rated as 100 percent disabling 
for six months.  Thereafter, the rating for minimal residuals 
is 10 percent.

The presence of ascertainable residuals is required for the 
minimum rating of 10 percent for residuals.  Determinations 
as to the presence of residuals not capable of objective 
verification, i.e., headaches, dizziness, fatigability, must 
be approached on the basis of the diagnosis recorded; 
subjective residuals will be accepted when consistent with  
the disease and not more likely attributable to other disease 
or no disease.  It is of exceptional importance that when a 
rating in excess of the prescribed minimum rating is 
assigned, the diagnostic code utilized as the basis of 
evaluation be cited, in addition to the code identifying the 
diagnosis.  38 C.F.R. § 4.124a, Diagnostic Codes 8000-8025, 
Note (2009).

Disability from neurological conditions and convulsive 
disorder and their residuals may be rated from 10 percent to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  When determining the rating the 
criteria, consideration is especially given to psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, and visceral manifestations 
with reference to the appropriate bodily system of the rating 
schedule.  When partial loss of use of one or more 
extremities from neurological lesions is determined, rating 
is by comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.  
38 C.F.R. § 4.124a, Diagnostic Codes 8000-8025.  

At both his January 2005 and January 2009 VA examinations the 
Veteran reported his chief complaint as loss of balance.  At 
his January 2005 examination, the Veteran reported that he 
fell on his left side twice and had been issued a cane by VA 
which he uses if he has to walk more than two hundred yards, 
but does not use the cane or any other assistive device at 
home. The Veteran also reported that he finds himself 
staggering particularly when he is fatigued and that he no 
longer drives.  At his January 2009 VA examination, the 
Veteran also stated that he has balance problems especially 
when he is fatigued, which will lead to him to start listing 
to his left and start "staggering like a drunk person" if 
he walks more than one hundred to one hundred fifty feet.  
The Veteran also reported that he is unable to drive due to 
his favoring of his left side and has quit all his 
activities, although he is still able to mow his lawn.  The 
Veteran also denied using any assistive devices.  

On neurological examination, the January 2005 VA examiner 
noted that the  extraocular movements were intact, the pupils 
were equal in size and reactive to light with no nystagmus 
noted.  The examiner additionally noted that the Veteran was 
alert and oriented "times 3," could heel and toe walk, but 
had difficulty with tandem gait, although the Romberg's test 
was negative.  Cranial nerves II through XII were intact and 
no cerebellar signs were noted.  The examiner further noted 
that the Veteran had subjective problems completing the heel 
shin test on the left, the  deep tendon reflexes were 2+ and 
motor strength was 4/5 in the upper and lower extremities, 
and sensory indicators were intact.
The January 2009 VA examiner noted that the Veteran was alert 
and oriented "times 3," could not heel walk, toe walk, or 
walk with tandem gait, although the Romberg's test was 
negative.  The examiner additionally noted that the cranial 
nerves II through XII were intact, there was no nystagmus, 
horizontal and vertical gaze was conjugate and sensations in 
the face were normal.  The examiner also noted that that 
Veteran's tongue and uvula were midline, sternocleidomastoid 
was full strength, and his hearing, speech, and sense of 
taste were all normal.  The examiner further noted that the 
Veteran was a little slower in completing the heel shin test 
on the left than on the right, as well as the finger to nose 
maneuver on the left, and had decreased vibrations in the 
great toes bilaterally.  The Veteran's deep tendon reflexes 
were 2+ and motor strength was 5/5 in the upper and lower 
extremities.

The Board finds that the preponderance of the evidence is 
against the assignment of a disability rating in excess of 10 
percent for the Veteran's service-connected CVA.  The 
evidence shows that the Veteran experiences a favoring of his 
left side since his CVA in March 2000 with only minimal 
residuals.  Such results support the assignment of a 10 
percent disability rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 8808.  In addition, there is no evidence of psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, tremors, impairment of 
vision or visceral manifestations which would warrant a 
higher rating under another applicable diagnostic code.  Due 
to the findings that the Veteran had difficulty with tandem 
gait and other lower extremity functions such as the toe and 
heel walk, the Board did consider the criteria under 
Diagnostic Code 8520 pertaining to the paralysis of the 
sciatic nerve.  However, the Board finds that the examiners' 
findings and the Veteran's complaints are more indicative of 
a mild incomplete paralysis of the sciatic nerve, rather than 
a moderate incomplete paralysis of the sciatic nerve, which 
would warrant a 20 percent rating.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  Accordingly, a rating in excess of 10 
percent is not warranted.

In reaching the above conclusions, the Board has considered 
the Veteran's and his representative's statements and 
contentions in this case.  In this regard, while the Veteran 
is credible to report on what he sees and feels, he is not 
competent to report that a service-connected disability meets 
the criteria for a higher initial evaluation because such an 
opinion requires medical expertise which he has not been 
shown to have.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet App 492 
(1992).

The Board has also considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2009).  In this regard, the Veteran has not 
reported that his disability is so severely disabling it 
causes him to be unable to obtain and/or maintain employment 
or his disability acting alone, causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation) or requires frequent periods of 
hospitalization such that the application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Thun v. Peake, 22 VA 111 (2008), aff'd, 572 
F.3d 1366 (2009).

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for  
application.  38 U.S.C.A. § 5107(b) (West 2002); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for residuals of a cerebrovascular accident (CVA) is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


